Citation Nr: 0203792	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  97-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from April 1967 to March 1971.  
He died in August 1996.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996, by 
the Regional Office (RO), which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  A notice of 
disagreement as to the cause-of-death claim was received in 
February 1997, and an appeal as to the education-benefits 
claim was not pursued.  A Statement of the Case was issued in 
February 1997.  The appellant's substantive appeal was 
received in April 1997.  

This appeal was initially before the Board in May 2001, at 
which time the Board elected to obtain the opinion of a VA 
medical expert in order to address the complex questions 
raised in this case and to supplement the evidentiary record.  
That opinion was received in July 2001.  In September 2001, a 
copy of the July 2001 medical opinion was provided to the 
appellant's representative, and he was advised of the 
opportunity to submit additional evidence.  Additional 
evidence was submitted in December 2001, accompanied by a 
waiver of initial review of that evidence by the agency of 
original jurisdiction, in this case, the RO, pursuant to 
38 C.F.R. § 20.1304.  Accordingly, the case is now ready for 
final appellate action.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in August 
1996, according to the certificate of death, was 
cardiorespiratory arrest due to, or as a consequence of, 
cardiac arrhythmia due to, or as a consequence of, chronic 
obstructive pulmonary disease (COPD).  Listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were hypertension, 
anxiety neurosis, and post-traumatic stress syndrome.  No 
autopsy was performed.  

2.  At the time of his death, the veteran was service 
connected for depressive neurosis with major depression 
episode and post-traumatic stress disorder (PTSD), evaluated 
as 50 percent disabling; residuals, shrapnel fragment wound, 
left quadriceps muscles, evaluated as 10 percent disabling; 
and residuals, shrapnel wound, abdominal wall left lower 
quadrant, evaluated as 0 percent disabling.

3.  Private and VA hospitalization records dated in 1996 
reflect that, during the months just prior to his death, the 
veteran was under treatment for both a psychiatric disorder 
and for COPD, simultaneously.  Medical opinions and evidence 
of record conflict regarding the issue of a causal 
relationship between the veteran's service-connected 
psychiatric condition and the primary cause of his death due 
to a cardiovascular disorder.

4.  The most probative evidence of record weighs against a 
finding that the veteran's service-connected psychiatric 
disorder, characterized as depressive neurosis with major 
depressive episode and PTSD, contributed substantially or 
materially to cause his death, or otherwise lent assistance 
to the cause of death.


CONCLUSION OF LAW

The veteran's service-connected disabilities, consisting of a 
psychiatric disorder, characterized as depressive neurosis 
with major depressive episode and PTSD, and shrapnel fragment 
wound residuals of the left quadriceps muscles and the left 
lower quadrant of the abdominal wall, did not contribute 
substantially and materially to the cause of his death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records, including the enlistment 
examination of March 1967 and the separation examination of 
March 1971, disclose no clinical abnormalities of the lungs 
and chest, or of the heart.  A shrapnel wound of the left 
thigh sustained in February 1968 during service in the 
Republic of Vietnam was reported.  

A VA psychiatric examination conducted in October 1971 
yielded an impression of depressive neurosis.  

By rating action of December 1971, the RO granted entitlement 
to service connection for residuals of a shell fragment wound 
of the left quadriceps muscle, with slight sensory nerve 
involvement and slight residual weakness; depressive 
neurosis; and residuals of shrapnel wounds of the abdominal 
wall.  

Private medical evidence reflects that the veteran was 
treated for an acute schizophrenic episode, from November 
1971 to April 1972.  Depressive neurosis was diagnosed during 
a VA examination conducted in February 1974.

VA records show that the veteran was hospitalized from 
December 1973 until January 1974 for treatment of gastritis 
and esophagitis.  He was hospitalized from June to July 1976, 
August to October 1976, and June to August 1977 for treatment 
of drug dependence and alcohol addiction.  Diagnoses of 
moderate, mixed neurosis and psychophysiological moderate 
gastrointestinal reaction were made during an October 1978 VA 
psychiatric examination.  

A private medical statement from a clinical social worker, 
dated in October 1981, indicated that the veteran had been 
receiving treatment from September 1980 until April 1981, and 
that a diagnosis of PTSD, resulting from his Vietnam service, 
was made.  

During a November 1981 VA examination, diagnoses of dysthymic 
disorder, dumping syndrome secondary to partial gastrectomy, 
and marginal psychosocial adjustment were made.  Generalized 
anxiety disorder and a history of substance use disorder were 
diagnosed during a March 1986 VA examination.  

The veteran was admitted to a VA medical facility in October 
1989 for detoxification; it was then noted he had a history 
of COPD.  Upon examination, chest air entry was clear, with 
no rales or rhonchi.  Heart S1 and S2 were regular, with no 
murmurs or gallop.  The discharge diagnoses included 
alcoholism and COPD.  Subsequently, in October 1990, the 
veteran was hospitalized, at which time he was treated for a 
major depressive episode, and diagnoses of PTSD and alcohol 
dependence were made.  

By rating action of January 1991, a temporary total (100 
percent) evaluation was assigned, under the provisions of 
38 C.F.R. § 4.29, for the veteran's October 1990 
hospitalization.  Effective from December 1, 1990, a 50 
percent evaluation was assigned for depressive neurosis with 
major depressive episode and PTSD.   

VA hospitalization records dated in 1993 and 1994 show that 
the veteran was treated for alcohol dependence, dysthymic 
disorder, and PTSD.

VA treatment reports, dated from August 1995 to November 
1995, reflect that the veteran received ongoing treatment for 
several conditions, including COPD and depression.  During a 
period of hospitalization in August 1995, it was noted that 
the veteran was known to have had COPD for several years.  
His medical history revealed that he had discontinued smoking 
in July 1995, but that prior to that time he had smoked 2 
packs of cigarettes a day for the previous 36 years. 

Thereafter, he was admitted to a VA hospital in November 1995 
for alcohol detoxification.  The hospitalization report 
indicated that the veteran had been discharged in September 
1995 after exacerbation of the COPD, and it was explained 
that he apparently had run out of his medication and did not 
receive any refills from the pharmacy.  It was also noted 
that he was seen in two different hospitals in the interim; 
once for respiratory problems after he ran out of medication, 
and once for left lateral chest pain radiating to the heart.  
Myocardial infarction was ruled out.  It was further noted 
that the veteran subsequently became depressed and again 
started drinking.  The discharge diagnoses were alcohol 
dependence, COPD, peptic ulcer disease, and depression.  

The veteran was again admitted to a VA hospital in April 
1996, due to an exacerbation of COPD.  It was noted that he 
did well during his hospital course, and that his symptoms of 
shortness of breath improved.  Pulmonary function testing 
indicated obstructive lung disease.  In May 1996, the veteran 
was hospitalized for treatment of shortness of breath, COPD, 
hypertension, anemia and depression, and stress disorder. 

The veteran was admitted to a private hospital in May 1996 
when he developed difficulty breathing, which he was unable 
to relieve with inhalers.  His medical history indicated that 
he had stopped smoking 5 months earlier after a many-pack-
year history.  On examination, he had diffuse inspiratory and 
expiratory wheezes throughout his lungs.  No rales were 
noted; there was a notation of possible rub on the left.  S1 
and S2 were without murmur or clicks.  He had left deviated 
PMI, but he was also very cachectic.  It was noted that he 
had marked COPD. 

The records indicate that the veteran was readmitted to a 
private hospital on August 7, 1996, for exacerbation of COPD 
and "rule out" MI protocol, because he was in atrial 
flutter with a 2:1 AV block.  It was noted that he had a 
history of emphysema, hypertension, and panic attacks.  The 
veteran was discharged on August 8, 1996; the discharge 
diagnoses included exacerbation of COPD, atrial flutter, 
PTSD, and panic attacks.  The record contains all the 
clinical records maintained during the veteran's 
hospitalization.  There is no indication that the veteran 
sought or received any clinical attention during the period 
from August 9 through August 22, 1996.  

Of record is a private hospital report indicating that the 
veteran was admitted to the emergency room on August 22, 
1996; it was noted that he had been found by his wife at 
home, not breathing.  The veteran's wife had contacted the 
rescue squad, which started CPR and brought the veteran to 
the emergency room.  There he was found pulseless, without 
electrical activity.  He was given epinephrine x2, and CPR 
was continued.  The veteran remained in pulseless electrical 
activity; he had equal breath sounds, bilaterally.  No heart 
tones were noted.  Pupils were fixed and dilated, with no 
corneal reflexes, and pulseless activity was confirmed by 
Doppler.  The veteran was pronounced dead, and the clinical 
impression was cardiac arrest.  

The official certificate of death shows that the veteran's 
death was attributed to cardiorespiratory arrest due to, or 
as a consequence of, cardiac arrhythmia due to, or as a 
consequence of, chronic obstructive pulmonary disease (COPD).  
Listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
hypertension, anxiety neurosis, and PTSD.  No autopsy was 
performed.  

At the time of his death, the veteran was service connected 
for depressive neurosis with major depression episode and 
PTSD, evaluated as 50 percent disabling; residuals, shrapnel 
fragment wound, left quadriceps muscles, evaluated as 
10 percent disabling; and residuals, shrapnel wound, 
abdominal wall left lower quadrant, evaluated as 
noncompensably disabling.

The record contains a private medical statement from Dr. S. 
dated in March 1997, indicating that the veteran had suffered 
cardiorespiratory arrest secondary to cardiac arrhythmia, 
according to the death certificate that he (Dr. S.) had 
signed.  Dr. S. further stated that he felt, in listing the 
other diagnoses on the death certificate, that the PTSD had 
contributed to the veteran's death, as anxiety associated 
with PTSD did place an additional stress upon his heart.  

In a second medical statement dated in August 1997, Dr. S. 
indicated that he had personally reviewed the veteran's 
private medical records for the period from July 8, 1996, 
through July 11, 1996, as well as the emergency room record 
of August 22, 1996.  Dr. S. explained that cardiac disease 
can be propagated by risk factors such as high cholesterol, 
smoking, and stress, and he stated that PTSD certainly fell 
under the category of stress.  Dr. S. stated that it was upon 
the preceding known fact that he based his opinion that PTSD 
was indeed contributory to the veteran's cardiac condition 
which, in turn, led to his ultimate demise.  

Also of record is a letter from the then Acting Director of 
the VA Compensation and Pension Service to all VBA (Veterans 
Benefits Administration) Regional Offices and Centers, on the 
subject of the "Relationship of PTSD or stress to 
cardiovascular disorders,"dated in September 1996.  Therein, 
it was stated that VHA (the Veterans Health Administration) 
had concluded that a causative relationship between PTSD or 
other long-term stress, such as POW experience, and 
subsequently developing cardiovascular disease had not been 
established.  The Acting Director indicated that, in 1996, 
when asked whether there was a relationship between PTSD and 
the subsequent development of hypertension, VHA indicated 
that the exact nature of that relationship remained under 
investigation, and there was preliminary clinical evidence of 
such a relationship, but that there was no hard scientific 
evidence to support the clinical data.  The Acting Director 
noted that more research as to this matter was needed and was 
ongoing.  

In May 2001, the case came before the Board, at which time 
adjudication of the claim was deferred and the Board elected 
to obtain the opinion of a VA medical expert to supplement 
the evidentiary record.  The facts of the case were 
summarized and set forth for the expert.  The expert was 
requested to review the record and furnish an opinion as to 
the following question:

Did the veteran's depressive neurosis 
with major depression episode and PTSD, 
for which he was service-connected and 
evaluated as 50 percent disabled, cause 
or materially contribute to the cause of 
his death in August 1996?

In July 2001, a reply was received from Dr. M., the Chief of 
Cardiology at a VA medical facility.  The doctor summarized 
the veteran's medical reports from May 1996 until the date of 
his death on August 22, 1996.  He noted that high 
cholesterol, smoking, and, to a lesser extent, stress, are 
some of the risk factors for coronary artery disease (CAD).  
However, he indicated that the veteran did not have confirmed 
CAD, and observed that Dr. S. was confusing CAD with the 
certified cause of death, cardiac arrhythmia from COPD.  Dr. 
M. noted that the veteran had a 41-pack a year smoking 
history.  He also reported that COPD had been diagnosed six 
years prior to the veteran's death, and noted multiple 
hospitalizations for COPD exacerbation during the four months 
prior to the veteran's death.  He stated that all of the 
evidence supported advanced COPD, which made it more 
plausible that the veteran died from respiratory failure 
secondary to COPD.  

In summary Dr. M. stated: 

In conclusion, after reviewing the 
medical records and based on the clinical 
evidence available, I feel this patient 
died from respiratory failure secondary 
to COPD.  An autopsy would have been 
useful to exclude other causes of death 
and PEA, but certainly the scenario by 
Dr. S. [redacted] that the patient died 
from cardio-respiratory arrest secondary 
to cardiac arrhythmia related to COPD and 
that PTSD did contribute to the veteran's 
death by placing stress on his heart is 
retrospective, speculative and 
contradictory at best.  

In December 2001, a medical opinion by a VA staff 
psychiatrist on a PTSD clinical team, dated in February 1999, 
was submitted by the appellant's representative, with its 
Written Brief Presentation to the Board.  The physician 
opined that the evidence in its entirety established within a 
reasonable doubt that service-connected PTSD contributed 
substantially or materially to an unnamed veteran's death, or 
was a material influence in accelerating that death.  The 
doctor indicated that familiarity with the clinical 
presentation and course of PTSD and with research into the 
pathophysiology of PTSD supported his conclusion.  Several 
research studies were cited which found a relationship 
between anxiety disorders and/or PTSD and cardiovascular 
disease.  Following a review of the record, the psychiatrist 
also noted that the immediate impending admission to an 
inpatient PTSD program greatly increased the likelihood that 
exacerbated PTSD intrusions and hyperarousal symptoms would 
have been present to contribute to the acute myocardial 
infarction which apparently was fatal to the veteran whose 
case he was addressing.

II.  Legal Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides that, upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C. § 5103 (West 
Supp. 2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the appellant has been 
advised of what the evidence must show in order to 
substantiate her claim for benefits.  Therefore, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
appellant and her representative of the information and 
evidence needed to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  When the case initially came before the Board in May 
2001, the Board elected to obtain the opinion of a VA medical 
expert to supplement the evidentiary record.  This opinion, 
which was furnished in July 2001, was provided for review by 
the appellant and her representative in September 2001.  
Subsequently, in December 2001, additional evidence was 
presented for the record by the appellant and her 
representative which was accompanied by a waiver of initial 
consideration of that evidence by the RO pursuant to 
38 C.F.R. § 20.1304.  Neither the appellant nor her 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claim.  Therefore, the Board finds 
that all facts that are relevant to the issue on appeal has 
been properly developed, and that no further action is 
required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Pertinent Law and Regulations

The spouse, children, and parents of a veteran whose death 
was caused by a service-connected disability may be entitled 
to benefits.  38 U.S.C.A. § 1310.  Death is deemed to have 
been caused by a service-connected disability when the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is 
deemed to have been the principal cause of death when it, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability was a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

C.  Service Connection for Cause of Death 

The appellant essentially contends that the veteran's 
service-connected psychiatric disorder, to include PTSD, made 
his COPD worse, placed strain on his heart, and contributed 
to his death.  The appellant points out that the veteran's 
death certificate specifically lists PTSD as a contributing 
factor in causing his death.  She further points out that the 
attending physician who signed the death certificate (Dr. S.) 
also indicated, in a separate medical statement, that the 
veteran's PTSD contributed to the cause of his death.  

The Board acknowledges that we must account for the evidence 
that we find persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In making 
the above determination, the Board notes that it is our 
responsibility to weigh the credibility and probative value 
of the evidence and, in so doing, we may accept one medical 
opinion and reject others.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  

The private and VA hospitalization records in this case 
reflect that both COPD and a psychiatric disorder variously 
characterized as anxiety, depression, and PTSD were treated 
simultaneously for several years prior to his death and 
during the months just prior to his death.  However, neither 
those records nor the veteran's terminal medical records 
include any commentary or opinion as to any relationship 
between his cardiovascular problems and his service connected 
psychiatric condition.  

As pointed out by the appellant, the death certificate which 
was signed by, Dr. S., the private doctor who treated the 
veteran prior to his death, listed anxiety neurosis and PTSD 
as other significant conditions contributing to the veteran's 
death.  Dr. S. also submitted two medical opinions for the 
record to the effect that PTSD had contributed to the 
veteran's death, explaining that anxiety associated with PTSD 
placed an additional stress upon his heart.  In essence, the 
death certificate and the two medical opinions basically 
represent the same opinion of Dr. S, as presented in three 
ways.  This evidence must be viewed as supportive of the 
appellant's claim, inasmuch as Dr. S. was one of the 
veteran's treating physicians during the months prior to his 
death.   

On the other hand, the record includes a VA medical opinion 
presented in July 2001, which was specifically requested by 
the Board to squarely address the question at issue, as well 
as to comment on the medical records and opinions which were 
already of record.  In that opinion, a VA specialist in 
cardiology summarized and analyzed the most critical 
evidence, and concluded that the medical record did not show 
any confirmed findings of coronary artery disease.  He 
concluded that all the evidence supports the diagnosis of 
advanced COPD, which was diagnosed six years before the 
veteran's death, and which makes it more plausible that the 
veteran died from respiratory failure secondary to COPD.  The 
reviewing physician also discounted the conclusion of Dr. S. 
that PTSD contributed to the veteran's death by placing 
stress on his heart, as retrospective, speculative, and 
contradictory at best.  Clearly, this opinion must be 
characterized as contrary to the appellant's claim.

The record also contains the 1999 opinion of a VA 
psychiatrist, in which it was concluded that the evidence in 
its entirety established within reasonable doubt that 
service-connected PTSD contributed substantially or 
materially to a particular veteran's death or was a material 
influence in accelerating his death.  This statement was 
offered by the appellant's representative in support of the 
proposition that PTSD can aggravate hypertension and heart 
disease.  However, the Board has identified several 
deficiencies in that opinion.

Our principal concern is that the facts of the present case 
are not discussed or evaluated in that opinion; it appears 
the proffered report was originally used in another veteran's 
claim.  This conclusion is borne out by the February 1999 
opinion's references to treatment for a seizure disorder, 
diabetes, and hypertension, death due to congestive heart 
failure and myocardial infarction, and findings made by a Dr. 
Ban (who is not otherwise mentioned in the present record).  
In the present case, the evidence does not indicate that the 
veteran was being treated for a seizure disorder or diabetes 
prior to his death, does not reflect that he suffered from 
hypertension or congestive heart failure, and does not 
indicate that his death was due to myocardial infarction.  
Moreover, the opinion does not in any way contradict or rebut 
the VA opinion obtained by the Board, and the latter opinion 
was based upon the actual case before us.  For these reasons, 
the Board believes the February 1999 opinion is of 
insufficient probative value as to the facts of the present 
case.

The Board has also considered the September 1996 statement 
from the Acting Director of the Compensation and Pension 
Service, noting the absence of concrete evidence in terms of 
establishing a causal relationship between psychiatric 
disorder and the development or aggravation of cardiovascular 
disorder.  This evidence generally disfavors the claim, but 
is also of relatively low probative value, as it discusses 
only in general terms the relationship between psychiatric 
and cardiovascular conditions, and does not at all relate to 
the specific facts of this case.

Overall, the Board must conclude that the preponderance of 
the evidence militates against a conclusion that the 
veteran's psychiatric disorder contributed materially or 
substantially to the primary cause of his death.  In this 
regard, the Board places a higher probative value on the July 
2001 VA specialist's opinion than to the statements of Dr. S.  
We do so because Dr. S's opinions, including that offered on 
the death certificate, to the effect that PTSD contributed to 
the veteran's death because anxiety associated with PTSD 
placed additional stress upon his heart, amount to 
speculation without reference to any clinical evidence 
supporting this conclusion.  Without supporting evidence, Dr. 
S's conclusion amounts to a generic statement of causation.  
On the other hand, the VA opinion, which had the benefit of 
full review of the medical record, very specifically 
identified clinical evidence and findings, and explained 
their significance supporting the conclusion that the veteran 
died from respiratory failure secondary to COPD.  As 
indicated herein, the 1999 opinion of a VA psychiatrist is of 
minimal probative value, as it does not relate to the 
veteran's health situation in this particular case.  In 
summary, the most probative evidence is against the claim, 
and it cannot be said that the evidence is in relative 
equipoise as to this claim.

Therefore, with all due sympathy for the appellant's loss of 
her husband, the Board concludes that the claim must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

